Opinion filed June 12, 2008 











 








 




Opinion filed June 12,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00029-CV
                                                    __________
 
                          THE SHERWIN-WILLIAMS COMPANY AND 
   
CLIFTON JAMES HICKS, Appellants
 
                                                             V.
 
                                        CHRISTINA
JAJA, Appellee
 

 
                                          On
Appeal from the 60th District Court
 
                                                       Jefferson
County, Texas
 
                                                Trial
Court Cause No. B-173469
 

 
                                            M
E M O R A N D U M    O P I N I O N
Appellants
have filed in this court a motion to dismiss their appeal.  In their motion,
they state that they no longer wish to prosecute this appeal.  The motion is
granted, and the appeal is dismissed.
 
PER CURIAM
June 12, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.